Citation Nr: 0620244	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of both 
knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1946 to May 1947.  
The veteran also had National Guard service from February 
1948 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in May 2004, and a 
substantive appeal was received in June 2004.

In June 2006, the veteran was afforded a Board hearing at the 
RO.  A transcript of this hearing is of record.  A motion to 
advance the appeal on the Board's docket was granted pursuant 
to 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Arthritis of both knees was not manifested during the 
veteran's active duty or for many years thereafter, nor is 
any current arthritis in both knees otherwise related to such 
service.


CONCLUSION OF LAW

Arthritis of both knees was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated August 2002.  Moreover, 
in that letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the August 2002 letter was sent to the 
appellant prior to the March 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the August 2002 letter, along with 
a January 2003 letter, notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  Also, in the January 2003, letter the RO informed 
the veteran that it had attempted to obtain his service 
medical records but had learned that most of those records 
were unavailable because they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  See Dixon 
v. Derwinski, 3 Vet.App. 261 (1992).  The RO asked the 
veteran to assist in reconstructing his service data by 
submitting additional information regarding his treatment 
during service.  The veteran replied to this request in 
February 2003 but the further efforts to locate surviving 
service medical records were unsuccessful.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for arthritis of 
both knees, but there was no timely notice of the types of 
evidence necessary to establish the severity of his claimed 
disability or to establish an effective date for any rating 
that might be assigned.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with notice regarding how VA determines a 
disability rating and how VA determines an effective date in 
a March 2006 letter.  Also, the RO's August 2002 VCAA letter 
to the veteran advised the veteran to submit evidence that 
shows the history and nature of his arthritis of both knees.  
To the extent that such notice may be viewed as deficient for 
any reason, since the Board concludes below that the 
preponderance of the evidence is against the claim of service 
connection for arthritis of both knees, no rating or 
effective date will be assigned and any questions of notice 
related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO has obtained or attempted to 
obtain all evidence identified by the veteran concerning his 
claimed disabilities.  There is no indication of any 
available outstanding records, identified by the appellant, 
which have not been obtained.  As noted above, most of the 
veteran's service medical records appear to have been 
destroyed.  In a case in which a claimant's service records 
are unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened 
duty to assist a veteran in developing facts pertaining to 
his claim in a case in which service medical records are 
presumed destroyed includes the obligation to search for 
alternative medical records).  In September 2002, the RO 
requested that the veteran complete NA Forms 13055 and 13075 
in order to facilitate a search for any alternative sources 
of service medical records.  The veteran later provided 
information to assist the RO in its attempts to collect 
alternative service medical records, but the additional 
efforts failed to yield recoverable service medical records.  

The Board notes that a VA examination for the veteran's claim 
has not been conducted.  However, in view of the fact that an 
April 1947 discharge examination reflects that the veteran 
had no knee disabilities at that time and there is no other 
medical evidence of record regarding the veteran's knees 
during or around his period of active service, the Board 
concludes that the record as it stands includes sufficient 
competent evidence to decide the claim and that no VA 
examination with etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Indeed, without any contemporaneous medical 
records to review from the relevant period of time, any 
opinion relating current arthritis of both knees to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2005).  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2). VA 
outpatient records have been obtained and the appellant has 
not indicated that he has any additional evidence to submit.  
Thus, the Board is satisfied that all sources for further 
development of the record have been exhausted.  Moreover, 
further referral of this matter to the NPRC will not result 
in additional development of the record.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran primarily claims that his current arthritis in 
both knees has developed from an in-service injury to his 
left knee suffered during basic training and recurring 
occasionally during service.  The veteran contends that this 
chronically damaged his left knee and the resulting 
impairment of his gait also caused arthritis in his right 
knee.  However, the Board is unable to find that service 
connection is warranted in this case because there is simply 
no contemporaneous evidence of record showing any knee 
problems during service or for many years thereafter.  As the 
veteran's entire claim fails due to the inability to show any 
manifestation of a knee disability during service or for many 
years thereafter, the Board will focus its discussion upon 
this aspect of the case relating to service connection on a 
direct basis.

There are no available service medical records to consider in 
reference to this claim other than the veteran's April 1947 
discharge examination report.  This discharge examination 
report shows that the veteran was found to be clinically 
normal with no pertinent defects related to his knees.  This 
report strongly suggests that trained medical professionals 
examining the veteran believed that the veteran did not have 
any knee disability at that time.  This report must be 
accorded significant probative weight because it is a 
contemporaneous report reflecting a complete physical 
inspection by medical professionals showing the veteran's 
knees to have been healthy at the time of his discharge from 
the period of service during which he contends his knee 
disability began.

In his June 2006 hearing testimony, the veteran denied 
receiving any medical attention related to his knee problems 
during service; in other words, the veteran does not suggest 
that the lost service medical records would show instances of 
complaint or treatment of the claimed knee injury.  The 
record is also silent as to any complaints or treatment for 
knee problems until more than 50 years following discharge, 
and the veteran testified that he does not believe that any 
outstanding records exist regarding this time span.  This 
lengthy period without evidence of treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).

The Board is thus presented with an evidentiary record which 
does not show a knee disability manifested during service, 
within the presumptive one-year period following discharge, 
or for more than 50 years following service.  While the 
veteran describes suffering a knee injury and some subsequent 
knee trouble during service and afterwards, the competent 
medical evidence does not reflect that any event during 
service resulted in a chronic knee disability.  The Board 
acknowledges the veteran's own belief that his current 
arthritis of both knees was caused by an injury during 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

In support of his appeal, the veteran has advanced the 
contention that his discharge from service may have been due 
to the manifestation of a knee disability during that time.  
In this regard, the veteran has described some confusion 
regarding the nature of his discharge and recalls having been 
told his discharge was a medical discharge despite the fact 
that it does not appear to be expressly documented as such.  
The 1947 discharge documentation shows an honorable discharge 
for the veteran and contains the text "AR 615-369 20 JUL 44 
NOT ELIGIBLE FOR RE-ENLISTMENT, INDUCTION OR *" in the 
section designated for explaining the reason and authority 
for the discharge.  The veteran contends that he has been 
told that this discharge code signifies a discharge for 
medical reasons and, thus, should be considered supportive of 
his claim.

However, the Board cannot find that the veteran's discharge 
documentation significantly supports his claim.  The 
veteran's discharge examination report sheds some light on 
the meaning of the noted discharge reason code.  While the 
report shows the veteran to have no pertinent defects 
regarding his knees, the report does indicate that the 
veteran was "discharged under AR 615-369 for inaptness" in 
a section designated for notes on psychiatric diagnosis.  
Army regulation 615-369 in effect at that time provided for 
the separation of enlisted personnel for lack of required 
degree of adaptability or unsuitability.  Discharge under 
this regulation was effected when it was determined that a 
soldier did not possess the required degree of adaptability 
for military service after reasonable attempts had been made 
to reclassify and reassign him in keeping with his abilities 
and qualifications.  Thus, the citation of this regulation in 
the reason for the veteran's discharge does not provide a 
significant indication that any knee disability existed at 
that time, particularly as the veteran's discharge 
examination report classifies the discharge reason as 
psychiatric in nature while showing no knee disability.

With consideration of the probative discharge examination 
report which shows no knee disability at that time, the 50 
years following service prior to a recorded diagnosis of a 
knee disability, and the absence of any competent medical 
evidence indicating that the veteran's current arthritis of 
both knees is due to an injury occurring during service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

Entitlement for service connection for arthritis of both 
knees is not warranted.  Thus, the appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


